
	
		I
		111th CONGRESS
		2d Session
		H. R. 4604
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2010
			Mr. Hoekstra
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Secretary of the Army to prevent the spread
		  of Asian carp in the Great Lakes and the tributaries of the Great Lakes, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Asian Carp Action Plan Act of
			 2010.
		2.Coordination of
			 efforts to prevent the spread of Asian carpNotwithstanding any other provision of law,
			 the Secretary of the Army shall coordinate and lead the actions of the Federal
			 Government with respect to preventing the spread of Asian carp in the Great
			 Lakes and the tributaries of the Great Lakes.
		3.Authority to
			 prevent the spread of Asian carp
			(a)In
			 generalThe Secretary of the
			 Army is authorized to carry out projects to prevent the spread of Asian carp in
			 the Great Lakes and the tributaries of the Great Lakes, including—
				(1)installing
			 electric, acoustic, air bubble, and other barriers;
				(2)applying
			 piscicides;
				(3)improving locks;
			 and
				(4)other projects
			 determined necessary by the Secretary.
				(b)Application of
			 other lawWith respect to projects carried out under subsection
			 (a), such projects shall be treated as in compliance with all applicable
			 Federal laws.
			4.Implementation of
			 efficacy study recommendationsThe Secretary of the Army shall implement
			 measures recommended in the efficacy study, or provided in interim reports,
			 authorized under section 3061 of the Water Resources Development Act of 2007
			 (Public Law 110–114; 121 Stat. 1121), with such modifications or emergency
			 measures as the Secretary of the Army determines to be appropriate, to prevent
			 aquatic nuisance species from bypassing the Chicago Sanitary and Ship Canal
			 Dispersal Barrier Project referred to in that section and to prevent aquatic
			 nuisance species from dispersing into the Great Lakes.
		5.Mitigation of the
			 upstream movement of Asian carpThe Secretary of the Army is authorized to
			 take actions at the Brandon Road Lock and Dam, Illinois, to prevent the spread
			 of Asian carp.
		6.Study and
			 report
			(a)StudyThe Secretary of the Army shall conduct a
			 study on strategies to prevent the spread of Asian carp with respect to the
			 Great Lakes and the tributaries of the Great Lakes, including—
				(1)strategies
			 relating to barriers for use in the tributaries of the Great Lakes; and
				(2)strategies to
			 address an arrival of Asian carp in the Great Lakes.
				(b)ReportNot later than 120 days after the date of
			 enactment of this Act, the Secretary of the Army shall submit to Congress a
			 report containing findings and legislative recommendations resulting from the
			 study under subsection (a).
			
